Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 1 of 18 Pageid#: 329




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 JANIELE VON EVELYN HAMDEN,                     )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )       Case No. 7:20cv00236
                                                )
 ELLEN DENNY,                                   )       By: Elizabeth K. Dillon
 ROBERT F. GRAHAM,                              )           United States District Judge
 MICHAEL BROWN,                                 )
 and                                            )
 ERIC BUCEY,                                    )
                                                )
                Defendants.                     )

                                    MEMORANDUM OPINION

        On April 23, 2020, Hamden filed suit against Brown, Bucey, Denny, and Graham

 alleging: (1) a state claim of malicious prosecution; (2) a 42 U.S.C. § 1983 civil rights claim for

 malicious prosecution; (3) a 42 U.S.C. § 1983 civil rights claim for deprivation of a liberty

 interest without due process; (4) conspiracy to violate civil rights; (5) intentional infliction of

 emotional distress; and (6) negligent infliction of emotional distress. (Id. at 17-21.)

        Pending before the court is defendant Eric Bucey’s motion to dismiss for failure to state a

 claim (Dkt. No. 25) and defendants Ellen Denny, Robert Graham, and Michael Brown’s motion

 to dismiss for failure to state a claim (Dkt. No. 27). Following briefing and argument, the

 motions are ripe for resolution. For the reasons stated below, the court will grant in part and

 deny in part the motions to dismiss.

                                          I. BACKGROUND

        Plaintiff Janiele Von Evelyn Hamden was formerly employed by Radford City Public

 Schools (RCPS) as a professional school counselor for McHarg Elementary. (Compl. 2, Dkt.
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 2 of 18 Pageid#: 330




 No. 1; Am. Compl. 2; Dkt. No. 21.) Hamden also served as a lead teacher for McHarg’s 21st

 Century Community Learning Center, known as the Bee Club. (Am. Compl. 2) The Bee Club is

 an afterschool enrichment program funded by a federal grant, the 21st century grant,

 administered through the Virginia Department of Education (VDOE). (Id. at 3.)

        Defendant Eric Bucey is the executive director of the non-profit organization, Beans &

 Rich, Inc. (B&R), which he operates to provide support to public school enrichment programs.

 (Id.) RCPS and B&R are co-applicants on the 21st century grant that funds the Bee Club at

 McHarg Elementary. (Id.) Defendant Robert F. Graham is listed on the grant as the point of

 contact for RCPS and Bucey is the point of contact on the grant for B&R. (Id.)

        RCPS and B&R entered into a Memorandum of Understanding (MOU) to establish a

 limited partnership for the purpose of administering the Bee Club. (Id. at 4.) Under the MOU

 RCPS is responsible for “providing facility space, handling building maintenance, purchasing

 equipment, collecting time sheets, collecting and tracking data related to program evaluation,

 paying all personnel through grant funds, and submitting reports to VDOE in a timely manner.”

 (Id.) In addition, the Bee Club is primarily staffed by RCPS employees. (Id. at 5.)

        During Hamden’s employment with RCPS, Ellen Denny was the curriculum director for

 RCPS, Graham was the RCPS Superintendent, and Michael Brown was the Principal of McHarg

 Elementary School. (Id. at 4.)

        Hamden states that she “was repeatedly scrutinized and opposed by [] Denny for her

 stances on equitable treatment for disadvantaged students at RCPS.” (Id. at 5.) For example,

 Hamden felt that the Effective Schoolwide Discipline Committee was “intrinsically unfair to

 underprivileged children,” and she attempted to reform the committee. (Id. at 5-6.) Hamden

 renamed the program Effective Schoolwide Choices, and Denny opposed this change. (Id. at 6.)




                                                 2
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 3 of 18 Pageid#: 331




 Hamden also sought to change the title of her position from “guidance counselor” to

 “professional school counselor,” and Denny and Graham required Hamden to develop a petition

 in order to gain support for this change, though the change was never implemented. (Id.) In

 addition, Hamden advocated for supplemental educational services for students who were

 experiencing trauma, but this advocacy created tension between her and Denny, Brown, and

 Graham who favored other school programs. (Id. at 6-7.)

         Hamden was also involved in raising money for students at the school. Hamden led a

 program to provide food baskets to student families in need at Thanksgiving and continued to

 participate in this program even after her employment with the school ended. (Id. at 7.)

 Hamden’s successful fundraising efforts led her to develop the Kids in Crisis fund at the school.

 However, when Denny learned of this fund, he directed Brown to cancel the fund. (Id.)

 According to Hamden, Denny “possessed a malicious animus against Ms. Hamden for her work

 and advocacy for all students at RCPS.” (Id. at 8.)

         On or around September 2017, Hamden requested that the McHarg Bee Club staff

 receive raises. (Id. at 9.) “The request was motivated by the fact that after school tutors

 employed through [a different] grant were compensated at approximately $40 an hour,

 which was well above the hourly rate received by the lead teachers for the 21st Century

 Community Learning Center.” (Id.) Bucey informed Hamden that VDOE would not approve

 the raise. (Id.)

         During the fall of 2017, the B&R program director and site director sent various emails to

 the Bee Club staff about time-keeping practices. (Id.) The McHarg staff sought clarification on

 certain points, but “follow-up was not helpful and often led to further confusion regarding time-

 keeping practices.” (Id. at 10.) Therefore, “the Bee Club staff continued to follow and document




                                                  3
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 4 of 18 Pageid#: 332




 the timekeeping practices previously approved, which included billing for planning and clean up

 time performed off-site, and their time sheets continued to be approved.” (Id.) Brown routinely

 reviewed and signed-off on Hamden’s timesheets. (Id.)

         On May 1, 2018, the B&R site director informed the Bee Club staff that they would need

 to switch to a time clock time-keeping system. (Id.) “Hamden conferred with Bee Club staff

 and communicated to B&R supervisors what she believed was the group’s decision that the

 McHarg Bee Club staff would not be switching to the new system.” (Id.) Hamden indicated that

 if this new time-keeping system was required, B&R and RCPS would need to find new Bee Club

 staff. (Id.)

         Shortly thereafter, Bucey, Graham, and Denny began an investigation into Hamden’s

 time-keeping. (Id. at 11.) Brown also participated in the investigation, though he was aware that

 Hamden had been billing for off-site planning and clean-up time because he regularly approved

 her timesheet. (Id.)

         Bucey, Graham, and Denny, then suspended Hamden from the Bee Club. (Id.) On May

 3, 2020, Hamden and a fellow teacher explained to Graham how all the Bee Club staff had been

 billing for time. (Id.) She “explained that other lead teachers were similarly billing off-site for

 planning and clean-up time as previously approved.” (Id.) Graham stated that the clean-up time

 would need to be eliminated and Hamden indicated that she would no longer bill for these tasks.

 (Id.) Hamden discussed resigning from the Bee Club, but Graham asked her to stay. (Id.)

 However, later that same day, Brown called Hamden to his office, where Denny was waiting,

 and they suspended Hamden from RCPS for five days. (Id.)

         On or about May 10, 2018, Hamden, represented by counsel, met with Brown and Denny

 to provide evidence of her innocence. (Id. at 12.) Hamden asked Brown and Denny to review




                                                   4
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 5 of 18 Pageid#: 333




 other staff timecards who billed in the same way she did, but they declined to conduct such a

 review. (Id.) Hamden further explained that the Bee Club handbook provides that off-site time

 may be billed if approved by the site coordinator, as it was in her case. (Id.) Nevertheless,

 Hamden states that “Graham, Denny, and Brown continued [] Hamden’s suspension

 indefinitely without advising [her] of the reasons for the suspension in writing or of her right to a

 hearing.” (Id. at 12-13.)

        Hamden states that the investigation of her created “an intolerable work environment and

 causing her significant stress and anxiety.” (Id. at 13.) Although Hamden had planned to work

 for many more years, she ultimately resigned due to this “increasingly hostile work

 environment.” (Id.) She submitted her letter of resignation on May 14, 2018. (Id.) Hamden

 reports that during the internal investigation, “all Defendants obtained information which

 established that Ms. Hamden’s timekeeping was appropriate.” (Id. at 14.)

        In June 2018, Denny and Graham turned their internal investigation over to the Virginia

 State Police on the belief that Hamden had committed a crime. (Id.) Graham, Denny, Bucey,

 and Brown all participated in the Virginia State Police investigation, and allegedly “provided

 incomplete and/or biased information during interviews.” (Id.) Denny informed police that

 defendants had provided Hamden with a suspension hearing, when Hamden reports that she

 never received a suspension hearing. (Id.) Graham informed police that Hamden was billing

 four hours per day when other staff billed two hours per day, but Hamden reports that her billing

 had been approved. (Id.) Brown informed police that Hamden admitted she had been billing

 improperly, when Hamden asserts she was billing properly. (Id.) Finally, Bucey informed police

 that “Hamden’s timesheets did not match those of other employees, without explaining the

 difference in program hours she worked.” (Id.)




                                                   5
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 6 of 18 Pageid#: 334




         Hamden was charged with one count of conspiracy to obtain money by false pretenses,

 one count of attempt to obtain money by false pretenses, and fifteen counts of obtaining money

 by false pretenses. (Id. at 16-17.) Hamden and her counsel met with the Radford

 Commonwealth Attorney and “discussed several pieces of evidence that were available to all

 Defendants, yet omitted from the evidence.” (Id. at 17.) On June 14, 2019, all charges brought

 against Hamden in the Circuit Court of the City of Radford were dropped. (Id.) On June 18,

 2019, an order of nolle prosequi was entered. (Id.) “The charges against Ms. Hamden were

 successfully expunged.” (Id.)

                                           II. DISCUSSION

 A. Standard of Review

         Federal Rule of Civil Procedure 12(b)(6) permits a dismissal when a plaintiff fails “to

 state a claim upon which relief can be granted.” To survive a Rule 12(b)(6) motion, a complaint

 must contain sufficient “facts to state a claim to relief that is plausible on its face.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a

 right to relief above the speculative level.” Id. at 550. A court will accept all factual allegations

 in the complaint as true and draw all reasonable inferences in favor of the plaintiff. Erickson v.

 Pardus, 551 U.S. 89, 94 (2007). A court need not accept “legal conclusions drawn from the

 facts,” nor “unwarranted inferences, unreasonable conclusions, or arguments.” E. Shore Mkts.,

 Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Moreover, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory statements, [will] not

 suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         In adjudicating a motion to dismiss, a court’s review is “generally limited to a review of

 the allegations of the complaint itself.” Goines v. Valley Community Servs. Bd., 822 F.3d 159,




                                                    6
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 7 of 18 Pageid#: 335




 165–66 (4th Cir. 2016). “[A court may] also consider documents that are explicitly incorporated

 into the complaint by reference, Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

 (2007), and those attached to the complaint as exhibits, see Fed. R. Civ. P. 10(c).” Id. It follows

 that a court “may consider a document submitted by the movant that was not attached to or

 expressly incorporated in a complaint, so long as the document was integral to the complaint and

 there is no dispute about the document’s authenticity.” Id. (citing Sec’y of State For Defense v.

 Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007); Am. Chiropractic Ass’n v. Trigon

 Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004); Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618

 (4th Cir. 1999)). “[A] document is ‘integral to the complaint’ ‘where the complaint relies

 heavily upon its terms and effect.’” Id. (quoting Chambers v. Time Warner, Inc., 282 F.3d 147,

 153 (2d Cir. 2002)); see also Smith v. Hogan, 794 F.3d 249, 255 (2d Cir. 2015) (document with

 “no independent legal significance to [plaintiff’s] claim” was not integral to complaint).

 “Limited quotation from or reference to documents that may constitute relevant evidence in a

 case is not enough to incorporate those documents, wholesale, into the complaint.” Id. (quoting

 Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004)).

 B. Malicious Prosecution

        1. State Claim – Count I

        “Malicious prosecution actions arising from criminal proceedings are not favored in

 Virginia and the requirements for maintaining such actions are more stringent than those applied

 to other tort cases.” O’Connor v. Tice, 281 Va. 1, 704 S.E.2d 572, 575 (2011). “To prevail on a

 malicious prosecution action, a plaintiff must prove by a preponderance of the evidence that the

 prosecution was (1) malicious, (2) instituted by or with the cooperation of the defendant or

 defendants, (3) without probable cause, and (4) terminated in a manner not unfavorable to the




                                                    7
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 8 of 18 Pageid#: 336




 plaintiff.” R.M.B. v. Bedford Cty. Sch. Bd., 169 F. Supp. 3d 647, 653 (W.D. Va. 2016) (citing

 Lewis v. Kei, 281 Va. 715, 708 S.E.2d 884, 889 (2011); O’Connor, 704 S.E.2d at 575).

         “Although there exists no one articulated rule defining when a criminal proceeding was

 instituted by or with the cooperation of a defendant, see Bennett v. R&L Carriers Shared Servs.,

 LLC, 744 F. Supp. 2d 494, 510 (E.D. Va. 2010), generally the defendant must have

 ‘affirmatively, actively, and voluntarily took steps to instigate or to participate in the arrest of the

 defendant, [or the] defendant [must have] exercised some level of control over the decision to

 have the plaintiff arrested.’” Id. (citing Bennett, 744 F. Supp. 2d 511–12). “Courts consider

 whether the defendant ‘ever urged or . . . suggested to [an official] that he prosecute the

 plaintiff.’” Id. (quoting Am. Ry. Express Co. v. Stephens, 148 Va. 1, 138 S.E. 496, 500–01

 (1927)).

         “Probable cause as it relates to malicious prosecution actions is defined as ‘knowledge of

 such a state of facts and circumstances as excite the belief in a reasonable mind, acting on such

 facts and circumstances, that the plaintiff is guilty of the crime of which he is suspected.’”

 Thomas v. Lamanque, 986 F. Supp. 336, 338 (W.D. Va. 1997) (quoting Bain v. Phillips, 217 Va.

 387 (1976) (quoting Virginia Ry. and Power Co. v. Klaff, 123 Va. 260, 96 S.E. 244, 246

 (1918))).

         “In Virginia malice may be inferred from the absence of probable cause.” Caldwell v.

 Green, 451 F. Supp. 2d 811, 818 (W.D. Va. 2006) (citing Oxenham v. Johnson, 241 Va. at 281,

 288–89 (1991)). “However, malice must exist in fact and be proven like any other fact.” Id.

 (citing Freezer v. Miller, 163 Va. 180, 203 (1934)). “A wrongful intent must be shown and

 ‘neither lack of probable cause nor the mere failure to act as a reasonably prudent man under the




                                                    8
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 9 of 18 Pageid#: 337




 circumstances in instituting the prosecution is the same thing as malice.’” Id. (citing Freezer,

 163 Va. at 204).

        Here, Hamden has pled that “defendants initiated an internal investigation that they

 controlled and shaped to exclude exculpatory information, [and] brought that biased and

 prejudicial investigation to the” Virginia State Police, thereby cooperating in the prosecution.

 (Dkt. No. 33 at 13.) Hamden further alleges that the prosecution was malicious because it was

 designed to discredit her reputation and it omitted key facts. (Id. at 12–13.) Defendants

 primarily argue that the malicious prosecution claim should be dismissed because there was

 probable cause for the prosecution. (Dkt. No. 28 at 5; Dkt. No. 26 at 8.) Defendants cite

 documents attached to their motions to dismiss which support the argument that there was

 probable cause for the prosecution. (Dkt. No. 26-1; Dkt. No. 28-1.) However, since these

 documents are not integral to the complaint, nor even cited in the complaint, the court will not

 consider them with regard to the motions to dismiss. Hamden claims that all defendants knew

 that there was no probable cause for the prosecution because Hamden’s timesheets had all been

 approved by her supervisors and were in line with her colleagues. (Id. at 13.) Finally, the

 prosecution ended favorably for Hamden because it was dismissed. (Id. at 14.) For these

 reasons, Hamden has pled sufficient facts to sustain her state law claim for malicious

 prosecution. The court will deny the defendants’ motions to dismiss with regard to Count I.

        2. Federal Claim – Count II

        “A claim of malicious prosecution under [42 U.S.C.] § 1983 is a claim ‘founded on a

 Fourth Amendment seizure that incorporates elements of the analogous common law tort of

 malicious prosecution.’” Smith v. Munday, 848 F.3d 248, 252-53 (4th Cir. 2017) (quoting

 Lambert v. Williams, 223 F.3d 257, 262 (4th Cir. 2000)). Like other § 1983 claims, such a claim




                                                  9
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 10 of 18 Pageid#: 338




  requires that defendants acted under the color of state law. Rossignol v. Voorhaar, 316 F.3d 516,

  523 (4th Cir. 2003) (citing 42 U.S.C. § 1983). “[I]f a defendant’s conduct satisfies the state-

  action requirement of the Fourteenth Amendment, ‘that conduct [is] also action under color of

  state law and will support a suit under § 1983.’” West v. Atkins, 487 U.S. 42, 49 (1988) (quoting

  Lugar v. Edmonson Oil Co., Inc., 457 U.S. 922, 935 (1982)). Here, defendants rely primarily on

  the argument that the complaint insufficiently alleges that they were acting under color of state

  law regarding charges against Hamden.

          “If an individual is possessed of state authority and purports to act under that authority,

  his action is state action.” Davis v. Raines, No. 7:17CV00107, 2018 WL 3869997, at *3 (W.D.

  Va. Aug. 14, 2018) (citing Griffin v. Maryland, 378 U.S. 130, 135 (1964)). “[S]tate employment

  is generally sufficient to render the defendant a state actor.” West, 487 U.S. at 49. “On the other

  hand, ‘[t]he color of law [or state action] requirement excludes from the reach of § 1983 all

  merely private conduct, no matter how discriminatory or wrongful.’” Davis, 7:17CV00107,

  2018 WL 3869997, at *3 (quoting Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)).

  But when “‘private actions’ have a ‘sufficiently close nexus with the State [they may] [] be fairly

  treated as that of the State itself” so as to constitute state action under § 1983.” Id. “The state

  action nexus may arise where the defendant’s public office provided the motivation for his

  actions or those actions are ‘linked to events which arose out of his official status,’ rather than

  arising ‘out of purely personal circumstances.’” Id. at *4 (quoting Rossignol, 316 F.3d at 524).

          “Whether a private party should be deemed an agent or instrument of the Government for

  Fourth Amendment purposes necessarily turns on the degree of the Government’s participation

  in the private party’s activities, a question that can only be resolved in light of all the

  circumstances.” Skinner v. Railway Labor Executives Assoc., 489 U.S. 602, 614 (1989). In




                                                    10
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 11 of 18 Pageid#: 339




  determining whether a private party acted under the color of state law courts often consider: “(1)

  ‘whether the injury caused is aggravated in a unique way by the incidents of governmental

  authority,’ Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614, 622 (1991) (citing Shelley v.

  Kraemer, 334 U.S. 1 (1948)); (2) the extent and nature of public assistance and public benefits

  accorded the private entity, Edmonson, 500 U.S. at 621 (citing Tulsa Professional Collection

  Services, Inc. v. Pope, 485 U.S. 478 (1988)); (3) the extent and nature of governmental

  regulation over the institution, American Manufacturers Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

  52 (1999); Haavistola v. Community Fire Co. of Rising Sun, Inc., 6 F.3d 211, 215 (4th Cir.

  1993); and (4) how the state itself views the entity, i.e., whether the state itself regards the actor

  as a state actor; Jackson v. Metropolitan Edison Co., 419 U.S. 345, 352–53 (1974); Haavistola, 6

  F.3d at 216–17.” Goldstein v. Chestnut Ridge Volunteer Fire Co., 218 F.3d 337, 343 (4th Cir.

  2000). Clearly, though, the “receipt of public funds does not make [a defendant’s] decisions acts

  of the State.” Key v. Robertson, 626 F. Supp. 2d 566, 579 (E.D. Va. 2009) (quoting Rendell–

  Baker v. Kohn, 457 U.S. 830, 840 (1982)) (citing Blum v. Yaretsky, 457 U.S. 991, 1010–11

  (1982) (determining that the mere fact that “programs undertaken by the State result in

  substantial funding of the activities of a private entity” does not suffice to show state action for

  purposes of a Fourteenth Amendment claim); Mentavlos v. Anderson, 249 F.3d 301, 319 (4th

  Cir. 2001); Goldstein, 218 F.3d at 347 (4th Cir. 2000); Haavistola, 6 F.3d at 215 (4th Cir. 1993)

  (“[r]eceipt of state funds [alone] is . . . insufficient to transform . . . private actions into state

  actions”) (quoting Alcena v. Raine, 692 F. Supp. 261, 267 (S.D.N.Y. 1988))).

           Here, the allegations are sufficient that defendants Denny, Graham, and Brown 1 were

  acting under color of state law when they referred Hamden’s case to the state police. Denny,


           1
             Hamden does not allege that Brown referred her case to the state police. Nevertheless, she alleges that he
  participated in the police investigation. (Am. Compl. ¶ 53, 55.)


                                                           11
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 12 of 18 Pageid#: 340




  Graham, and Brown act under color of state law by virtue of their roles as RCPS employees.

  Denny and Graham initiated, and Brown participated in, the investigation of Hamden’s

  timekeeping in the course of their roles as RCPS employees. Denny and Graham referred

  Hamden’s timekeeping investigation to the state police based on their internal investigation that

  arose out of their official status as state actors. Similarly, Brown’s participation in the state

  police investigation arose out of his official role with RCPS.

         The question is less clear for defendant Bucey, however. But at the pleading stage, the

  court finds sufficient allegations in the complaint to allow the federal malicious prosecution

  claim to proceed against Bucey. His status as executive director of B&R does not make him a

  state actor, and the grant funding from the state received by B&R is insufficient to make Bucey a

  state actor. But, a review of all of the allegations regarding the circumstances of this case and

  the relationship between B&R and RCPS, show an intertwined relationship with the parties

  having an MOU to administer the Bee Club and staffing of the club by RCPS employees. The

  allegations are sufficient at this stage of the case to proceed against Bucey.

         As noted in the prior section, Hamden has adequately pled the state law elements of

  malicious prosecution. Therefore, the court will deny the motions to dismiss Count II.

  C. Deprivation of Liberty Interest Without Due Process Claim – Count III

         “Employees have a constitutionally protected liberty interest in their ‘good name,

  reputation, honor, or integrity.’” Bayandor v. Virginia Polytechnic & State Univ., No. 7:18-CV-

  00026, 2019 WL 1338906, at *6 (W.D. Va. Mar. 25, 2019) (quoting Johnson v. Morris, 903 F.2d

  996, 999 (4th Cir. 1990); see also Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 573

  (1972)). “In order to state a claim for deprivation of liberty interest, a plaintiff must allege that

  the charges against him: (1) placed a stigma on his reputation; (2) were made public by the




                                                    12
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 13 of 18 Pageid#: 341




  employer; (3) were made in conjunction with his termination or demotion; and (4) were false.”

  Id. (citing Sciolino v. City of Newport News, Va., 480 F.3d 642, 646 (4th Cir. 2007)). “A person

  is not deprived of ‘liberty’ simply because they are not rehired in one job but remain free as

  before to seek another. Id. (citing Roth, 408 U.S. at 575). “In Sciolino, the Fourth Circuit held

  that a plaintiff must allege more than the ‘mere presence’ of stigmatizing charges that ‘may be

  available’ to prospective employers in order to state a liberty interest claim; instead, a plaintiff

  must allege that his termination was ‘based on false, stigmatizing charges that are likely to be

  inspected by prospective employers.’” Id.

         “If the Plaintiffs can sufficiently allege a protected liberty interest under this framework,

  then they are entitled to a so-called ‘name-clearing hearing’ to allow them the opportunity to

  refute the accusations against them and repair their reputations.” Willis v. City of Virginia

  Beach, 90 F. Supp. 3d 597, 616–17 (E.D. Va. 2015) (quoting Harrell v. City of Gastonia, 392

  Fed. Appx. 197, 203 (4th Cir.2010) (per curiam) (citing Sciolino, 480 F.3d at 649)). “Ultimately,

  ‘the constitutional harm is not the defamation itself; rather it is the denial of a hearing at which

  the dismissed employee has an opportunity to refute the public charge.’” Id. (quoting Sciolino,

  480 F.3d at 649).

         “Where, [] the plaintiff-employee resigned and was not discharged, the court must

  determine whether this resignation was voluntary.” Miller v. Hamm, No. CIV. CCB-10-243,

  2011 WL 9185, at *7 (D. Md. Jan. 3, 2011). “If [the employee] resigned of his own free will

  even though prompted to do so by events set in motion by his employer, he relinquished his

  property interest voluntarily” and was not deprived of it by the state.” Id. (quoting Stone v. Univ.

  of Md. Med. Sys. Corp., 855 F.2d 167, 173 (4th Cir. 1988). “Only if his resignation ‘was so

  involuntary that it amounted to a constructive discharge,’ should it ‘be considered a deprivation




                                                    13
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 14 of 18 Pageid#: 342




  by state action triggering the protections of the due process clause.’” Id. “In Stone, the Fourth

  Circuit identified two circumstances in which ‘resignations have been found involuntary . . . :(1)

  where obtained by the employer’s misrepresentation or deception, and (2) where forced by the

  employer’s duress or coercion.” Id. (quoting Stone, 855 F.2d at 174).

         “Under the ‘duress/coercion’ theory, a resignation may be found involuntary if on the

  totality of circumstances it appears that the employer’s conduct in requesting resignation

  effectively deprived the employee of free choice in the matter.” Id. Courts may consider, for

  example, whether the employee was given some alternative to resignation and whether the

  employee understood the nature of the choice he was given. Id. “In applying this totality of

  circumstances test, the assessment whether real alternatives were offered must be gauged by an

  objective standard rather than by the employee’s purely subjective evaluation; that the employee

  may perceive his only option to be resignation—for example, because of concerns about his

  reputation—is irrelevant.” Id. (citing Christie v. United States, 518 F.2d 584, 587–88 (1975)).

  “Similarly, the mere fact that the choice is between comparably unpleasant alternatives—e.g.,

  resignation or facing disciplinary charges—does not of itself establish that a resignation was

  induced by duress or coercion, hence was involuntary.” Id.

         Here, Hamden fails to plead the third prong of the Sciolino test for deprivation of a

  liberty interest because she was not terminated from her position with RCPS, but instead

  resigned. Hamden argues that she was constructively discharged because the discriminatory

  investigation against her made her feel compelled to resign. (Dkt. No. 33.) However, the

  standard for involuntary termination under duress or coercion is a high one. On May 3rd, RCPS

  suspended Hamden for five days, and on May 10th RCPS suspended her indefinitely. (Am.

  Compl. at 11.) During this time Hamden was suspended with pay. (Hr’g Tr. at 17; Dkt. No. 53).




                                                  14
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 15 of 18 Pageid#: 343




  Just four days later, Hamden resigned. (Id.) Given these allegations, Hamden’s resignations

  cannot be considered to constitute duress or coercion, but rather were voluntary. As such

  Hamden has not sufficiently pled all the elements needed to prove a deprivation of a liberty

  interest. 2 For these reasons, the court will grant defendants’ motions to dismiss with regard to

  Count III.

  D. Conspiracy Claim – Count IV

           “To establish a conspiracy under 42 U.S.C. § 1983, the plaintiff must show that the

  defendants acted ‘jointly in concert and that some overt act was done in furtherance of the

  conspiracy which resulted in . . . deprivation of a constitutional right.’” Chavez v. McIntyre, 424

  F. Supp. 2d 858, 861 (W.D. Va. 2006) (quoting Hinkle v. City of Clarksburg, 81 F.3d 416, 421

  (4th Cir. 1996)). “[A] plaintiff must show . . . that the defendants ‘reached an understanding to

  violate [the plaintiff’s] rights.’” Smalls v. Binner, No. 4:15-CV-00017, 2015 WL 4727203, at

  *4 (W.D. Va. Aug. 10, 2015) (quoting Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1283

  (11th Cir. 2002) (quoting Strength v. Hubert, 854 F.2d 421, 425 (11th Cir. 1988))). “Even

  acquiescence can amount to a conspiracy agreement.” Smith v. Rector & Visitors of Univ. of

  Virginia, 115 F. Supp. 2d 680, 688 (W.D. Va. 2000) (citing Hafner v. Brown, 983 F.2d 570, 578

  (4th Cir. 1992)).

           Here, Hamden has alleged that all defendants acted jointly and committed overt acts in

  furtherance of a conspiracy to violate her civil rights. (Am. Compl. ¶ 93.) Hamden alleges that

  “all Defendants obtained information which established that Ms. Hamden’s timekeeping was



            2
              None of the cases Hamden cites regarding constructive termination apply in the context of a constitutional
  deprivation of a liberty interest. (Dkt. No. 33 at 22 (see McKinley v. Salvation Army, 685 F. App’x 227
  (4th Cir. 2017) (addressing constructive termination in the context of a Title VII civil rights claim); Green v.
  Brennan, 136 S. Ct. 1769 (2016) (addressing constructive termination in the context of a Title VII civil rights
  claim); EEOC v. Consol Energy, Inc., 860 F.3d 131, 144 (2017) (again addressing constructive termination in the
  context of a Title VII claim)).)


                                                           15
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 16 of 18 Pageid#: 344




  appropriate,” but nevertheless, Denny and Graham referred the allegations of timekeeping

  violations to the Virginia State Police. (Am. Compl. ¶ 53–54.) Hamden further alleges that all

  defendants participated in the Virginia State Police investigation and provided incomplete or

  biased information to this investigation. (Id. ¶ 55.) Hamden claims that these overt acts took the

  form of actual participation, failure to intervene, or acquiescence and because of these actions

  she suffered deprivation of her civil rights, which are outlined in her malicious prosecution

  claim. (Id. ¶ 94, 98.) In addition, Hamden alleges that defendants “positively or tacitly came to

  a mutual understanding to try and accomplish a common and unlawful purpose.” (Id. ¶ 95.) For

  these reasons, Hamden has adequately pled a claim for conspiracy to violate her civil rights. The

  court will deny defendants’ motions to dismiss Count IV.

  E. Intentional and Negligent Infliction of Emotional Distress – Counts V & IV

         “In Virginia, a party alleging intentional infliction of emotional distress must prove by

  clear and convincing evidence that the tortfeasor’s conduct was intentional or reckless, that the

  conduct was outrageous and intolerable, that the conduct caused emotional distress, and that the

  distress suffered was severe.” Hazzis v. Modjadidi, 69 Va. Cir. 385 (2005) (citing Russo v.

  White, 241 Va. 23, 26 (1991)). “The Supreme Court has stated that even if the conduct was

  outrageous, ‘liability arises only when the emotional distress is extreme, and only where the

  distress inflicted is so severe that no reasonable person could be expected to endure it.’” Id.

  (quoting Russo, 241 Va. at 27).

         “In Russo, 241 Va. at 25, . . . the Virginia Supreme Court affirmed the dismissal of

  plaintiff’s suit where she alleged severe emotional distress in the form of nervousness,

  sleeplessness, stress and its physical symptoms, withdrawal from activities, and lack of

  concentration.” Michael v. Sentara Health Sys., 939 F. Supp. 1220, 1233 (E.D. Va. 1996). “The




                                                   16
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 17 of 18 Pageid#: 345




  court noted that plaintiff did not claim that she had any objective physical injury caused by the

  stress, that she sought medical attention, that she was confined at home or in the hospital, or that

  she lost income.” Id. “Accordingly, the court found that her allegations were ‘not the type of

  extreme emotional distress that is so severe that no reasonable person could be expected to

  endure it.’” Id.

         To plead a claim of negligent infliction of emotional distress a plaintiff must allege

  negligent conduct and “emotional disturbance and physical injury resulting therefrom.” Hughes

  v. Moore, 214 Va. 27, 34 (1973). “[T]here may be recovery for negligent conduct,

  notwithstanding the lack of physical impact, provided the injured party properly pleads and

  proves by clear and convincing evidence that his physical injury was the natural result of fright

  or shock proximately caused by the defendant’s negligence.” Id. In Delk v. Columbia/HCA

  Healthcare Corp., 259 Va. 125, 137 (2000), the appellate court held that the lower court did not

  err in dismissing plaintiff’s claim for negligent infliction of emotional distress because plaintiff

  failed to specifically plead any physical injury that she suffered as a result of emotional distress.

         Here, the emotional distress that Hamden allegedly suffered did not rise to the extreme

  level necessary to plead intentional or negligent infliction of emotional distress. Hamden claims

  that she “suffered severe and ongoing loss of reputation and professional standing, loss of

  employment, past and ongoing financial injury, an increase in worrying, stress, anxiety,

  depression, reduced self-esteem and self-confidence, severe emotional distress, and other injury.”

  (Am. Compl. at 21.) However, this type of emotional distress, that largely deals with loss of

  reputation and employment rather than physical injury, is not so severe and extreme that no

  reasonable person could be expected to endure it. In addition, Hamden states, without

  specificity, that she suffered “grievous emotional distress and related physical health issues.”




                                                   17
Case 7:20-cv-00236-EKD-RSB Document 56 Filed 03/26/21 Page 18 of 18 Pageid#: 346




  However, this bare recital of the physical injury element of a negligent infliction of emotional

  distress claim, without more, will not survive a motion to dismiss. Hamden does not state in her

  pleadings what her physical injury is or was or how it stems from defendants’ infliction of

  emotional distress. For these reasons, Hamden has failed to plead all the requisite elements of a

  claim for intentional infliction of emotional distress and negligent infliction of emotions distress.

  The court will grant defendants’ motion to dismiss Counts V and VI.

                                          III. CONCLUSION

         For the reasons stated above, the court will enter an order granting Denny, Graham, and

  Brown’s motion to dismiss (Dkt. No. 27) and Bucey’s motion to dismiss (Dkt. No. 25) as to

  Counts III, V, and VI, and denying the same as to Counts I, II, and IV.

         Entered: March 26, 2021.




                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                   18
